UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6905


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRUCE GREGORY HARRISON, III,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:10-cr-00411-TDS-1; 1:15-
cv-01101-TDS-LPA)


Submitted: October 29, 2021                                  Decided: November 2, 2021


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bruce Gregory Harrison, III, Appellant Pro Se. Yael Tuvia Epstein, Samuel Robert Lyons,
Joseph Brian Syverson, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C.; Alexander Patrick Robbins, OFFICE OF THE UNITED STATES ATTORNEY, Los
Angeles, California, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bruce Gregory Harrison, III, seeks to appeal the district court’s order adopting the

magistrate judge’s recommendation and denying relief on Harrison’s 28 U.S.C. § 2255

motion. * The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional right.”            28 U.S.C.

§ 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists could find the district court’s assessment

of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

(2017). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable and that the motion

states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Harrison has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED

       *
         We previously remanded this case to the district court for the limited purpose of
enabling the court to determine whether Harrison had demonstrated excusable neglect or
good cause warranting an extension of the appeal period. On remand, the district court
found that Harrison had shown good cause to the extend the appeal period and deemed his
notice of appeal timely filed.

                                              2